DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-13 and 15-23 are pending in the application, claims 18-23 are withdrawn from consideration.  Claim 14 has been cancelled.
Amendments to the claims 1, 2, 4, 5, 7, 10, and 13, filed on 14 September 2021, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 14 September 2021, regarding the claim objections made of record, have been fully considered and are deemed persuasive.  The objections have been withdrawn in view of applicants' arguments and amendments to the claims.

Applicants' arguments in the response filed 14 September 2021, regarding the 35 U.S.C. §112 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicants' arguments and amendments to the claims.

Applicants' arguments in the response filed 14 September 2021, regarding the 35 U.S.C. §102 rejection made of record over claims 5 and 7, have been fully considered and are deemed persuasive.  The rejection has been withdrawn in view of applicants' arguments and amendments to the claims.

Applicants' arguments in the response filed 14 September 2021, regarding the 35 U.S.C. §102 and 103 rejections made of record over claims 1-4, 6, 9-13, 16, and 17, have been fully considered but are deemed unpersuasive.
Applicants argue that the prior art of Arsenault teaches a single cushion and inner bladder (i.e. a single structure), which is in contrast to the claimed invention which requires a "plurality of structures, where each structure comprises: [...] a single first chamber; and [...] a single second chamber".  The examiner respectfully disagrees.  In the instant case, Arsenault teaches that the cushion (ref. #6) comprises a plurality of interconnected chambers (each having "a first end, a second end, and a sidewall extending between the first end and the second end" as claimed), one of which is connected to the inner bladder (ref. #28) and another of which is connected to the outer bladder (ref. #24); which meets the claimed limitation of a plurality of structures.
Therefore, in light of applicants' arguments it is the decision of the examiner that the 35 U.S.C. §102 rejections of claims 1-4, 6, 9, 11, and 12 made of record over Arsenault, and the 35 U.S.C. §103 rejections of claims 10, 13, 16, and 17 made of record over Arsenault in view of Pinkwater, over Arsenault in view of Misaki, and over Arsenault in view of Dranger are still valid.

New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 102
Claims 1-4, 6, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arsenault et al. (US 5,423,094 A).
Regarding Claims 1, 4, and 5:  Arsenault teaches an article comprising: a pneumatic cushion (ref. #6; which is considered equivalent to the claimed, "flexible first portion having a first end, a second end, and a sidewall extending between the first end and the second end, the first portion defining a first chamber") comprising a plurality of cushion air cavities (ref. #40) divided by cushion cavity dividers (ref. #26), and that the pneumatic cushion contains cushion divider air transfer valves (ref. #8) and cushion air receiver transfer valves (ref. #20) which allow air transfer from the pneumatic cushion (ref. #6) to the outer bladder air cavity (ref. #24) of the outer bladder (ref. #10) and to the inner bladder air cavity (ref. #32) of an inner bladder (ref. #28; which is considered equivalent to the claimed, "second portion having a first end, a second end, and a sidewall extending between the first end and the second end, the second portion defining a second chamber") through bladder air transfer valves (ref. #18) (figures 1 to 3, [Col. 2: li. 37-53] of Arsenault).  Arsenault also teaches that the inner bladder and outer bladder expand fully to fill the cavity of a bladder support encasement (ref. #12), and that the bladder support encasement (ref. #12; which is considered equivalent to the claimed, "substrate") comprises cushion to bladder air valve receiving holes (ref. #38; which is considered equivalent to the claimed, "aperture extending between the first side and the second side") through which the cushion air receiver transfer valves (ref. #20) interlock with the bladder air transfer valves (ref. #18) (figures 2, 3, and [Col. 2: li. 50-68] of Arsenault; wherein the interlocked structure formed by the cushion air receiver transfer valves (ref. #20) and bladder air transfer valves (ref. #18) are considered equivalent to the claimed, "medial portion extending between the first and second portions, the medial portion defining a channel in fluid communication with the first chamber and the second chamber").  (In the instant case, the "cushion air receiver transfer valves" and "bladder air transfer valves" being interlocked through the "bladder air valve receiving holes" of the "bladder support encasement", meets the claimed limitation of "the medial portion is disposed in the aperture" and "the structure being coupled to the substrate such that the first portion is disposed on the first side of the substrate, and the second chamber is deposed on the second side of the substrate".)
Regarding Claim 2:  Arsenault teaches that the substrate comprises a plurality of apertures and each of the plurality of structures are disposed through a respective one of the plurality of apertures (figures 2, 3, and [Col. 2: li. 50-68] of Arsenault).
Regarding Claim 3:  Arsenault teaches that the plurality of structures are configured to be coupled to a fluid source (ref. #34; "air fill valve") such that the fluid source can deliver fluid to the first chamber and/or the second chamber to vary internal pressures of the plurality of structures (figures 1 to 3, [Col. 1: li. 54-59], and [Col. 2: li. 54-68] of Arsenault).
Regarding Claim 6:  Arsenault teaches that pressure in the first chamber is equal to pressure in the second chamber ([Col. 1: li. 54-59] of Arsenault).
Regarding Claim 9:  Arsenault teaches that the sidewall of the first portion includes a planar surface (figures 2 and 3 of Arsenault).
Regarding Claim 11:  Arsenault teaches that the first end of the first portion and/or the first end of the second portion includes a planar and/or rounded surface (figures 1 to 3 of Arsenault).
Regarding Claim 12:  Arsenault teaches that the second portion is flexible such that compression of the first portion causes the second portion to expand (figure 3 and [Col. 1: li. 39-64] of Arsenault).

Claim Rejections - 35 USC § 103
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Arsenault et al. (US 5,423,094 A) as applied to claim 1 above, and further in view of Pinkwater (US 3,068,494 A).
Arsenault is relied upon as described above.
Regarding Claim 10:  Arsensault fails to disclose that --the first portion includes a bellows--.
Pinkwater discloses an inflatable structure comprising an air pump (which is considered equivalent to the claimed "bellows") contained within the hollow body of an inflatable structure, constructed of flexible synthetic thermoplastic resinous material(figures 1 to 4 and [Col. 1: li. 58-67] of Pinkwater).  Pinkwater also discloses that the hollow inflatable structure can be constructed of impermeable elastomers, plastics, fabrics, and other materials ([Col. 1: li. 8-15] of Pinkwater).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the inflatable structure of Pinkwater with the apparatus disclosed by Arsenault in order to have --the first portion include a bellows--.  One of ordinary skill in the art would have been motivated to have combined the inflatable structure of Pinkwater with the apparatus disclosed by Arsenault, from the stand-point of having a self-contained inflatable structure ([Col. 1: li. 32-34] of Pinkwater).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arsenault et al. (US 5,423,094 A) as applied to claim 1 above, and further in view of Misaki (US 2014/0013514 A1).
Arsenault is relied upon as described above.
Regarding Claim 16:  Arsenault fails to disclose that --the first portion and/or the second portion includes a polymer--.
Misaki discloses a mattress that includes a plurality of inflatable cells (ref. #16) formed from a thermoplastic elastomer (e.g. polyurethane elastomer) (figures 2-9 and [0041] of Misaki).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the cells of Misaki with the apparatus disclosed by Arsenault in order to have --the first portion and/or the second portion include a polymer--.  One of ordinary skill in the art would have been motivated to have combined the cells of Misaki with the apparatus disclosed by Arsenault, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.
Regarding Claim 17:  Arsenault in view of Misaki discloses that the polymer is a urethane ([0041] of Misaki).

Claims 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arsenault et al. (US 5,423,094 A) as applied to claims 1 and 12 above, and further in view of Dranger (US 6,000,079 A).
Arsenault is relied upon as stated above.
Regarding Claim 13:  Arsenault fails to disclose that --the sidewall of the second portion has a thickness ranging from 0.05 - 30 mm--.
Dranger discloses a support structure for furniture comprising container elements including at least one thin-walled closable structure, which are made from a polymer material (e.g. polyurethane) ([Col. 1: li. 7-12] and [Col. 14: li. 60 to Col. 15: li. 34] of Dranger).  Dranger also discloses that they can have a wall thickness of between 0.3 and 1.5 mm ([Col. 15: li. 38-46] of Dranger); which meets the claimed --thickness ranging from 0.05 - 30 mm--.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the elements of Dranger with the apparatus disclosed by Arsenault in order to have --the sidewall of the second portion have a thickness ranging from 0.05 - 30 mm--.  One of ordinary skill in the art would have been motivated to have combined the elements of Dranger with the apparatus disclosed by Arsenault, since such a modification would have involved a mere change in the size of the wall thickness of the second portion.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(A).
Regarding Claim 16:  Arsenault in view of Dranger discloses that the first portion and/or the second portion includes a polymer ([Col. 14: li. 60 to Col. 15: li. 34] of Dranger).
Regarding Claim 17:  Arsenault in view of Dranger discloses that the polymer can be a urethane (e.g. polyurethane) ([Col. 14: li. 60 to Col. 15: li. 34] of Dranger).

Allowable Subject Matter
Claim 5 is allowed.
Claims 7, 8, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781